FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MAXWELL HOFFMAN,                          No. 02-99004
             Petitioner-Appellant,
                                              D.C. No.
               v.
                                          CV-94-00200-S-
ARVON J. ARAVE, Warden, Idaho                  BLW
Maximum Security Institution,             District of Idaho,
Department of Correction, State of              Boise
Idaho,
                                               ORDER
             Respondent-Appellee.
                                     
                    Filed March 3, 2008

     Before: Harry Pregerson, William A. Fletcher, and
             Ronald M. Gould, Circuit Judges.


                          ORDER

   The order filed on February 14, 2008, is hereby designated
for publication.




                            1907
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.